DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Continued Examination Under 37 CFR 1.114	3
III. Claim Rejections - 35 USC § 102	3
A. Claims 29 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0036005 (“Kanda”).	4
IV. Claim Rejections - 35 USC § 103	4
A. Claims 29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0301828 (“Tachibana”).	5
V. Allowable Subject Matter	8
VI. Response to Arguments	8
Conclusion	9


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

II. Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 07/21/2022 has been entered.

III. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A. Claims 29 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0036005 (“Kanda”).
With regard to claim 29, Kanda discloses the following copolymer, I-7, of methacrylic acid (on left) and 1H,1H,2H,2H-perfluorodecyl methacrylate (on right), i.e. x = 7 in the claimed formula:

    PNG
    media_image1.png
    119
    374
    media_image1.png
    Greyscale

(Kanda: p. 4, ¶ 68)
Kanda makes the polymer in three different ratios of the monomers as shown in Table 1 on page 13 as resin example “3” and two comparative examples of “C3”, the second of which should be “C4” as evidenced by Table 2.  Details of the synthesis can be found at paragraphs [0143]-[0146] and [0152]-[0154].
All three compositions are dissolved in propylene glycol monomethyl ether to apply as a protective coating (pp. 13-14: ¶ 155 and Table 2), which meets the requirements of claim 33.

IV. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0301828 (“Tachibana”).
With regard to claim 29, Tachibana discloses several actual examples of copolymers including a fluorine-containing monomer and a monomer that allows crosslinking.  One such example is a copolymer of 1,1,1,3,3,3-hexafluoroisopropyl methacrylate (on left) and glycidyl methacrylate (on right) (reproduced below), each of which is currently canceled from the claims, as options.  

    PNG
    media_image2.png
    221
    358
    media_image2.png
    Greyscale

(See paragraph [0173].)
However, in claimed option I, 1,1,1,3,3,3-hexafluoroisopropyl methacrylate can be polymerized with monomers other than glycidyl methacrylate, including 2-hydroxyethyl methacrylate, hydroxypropyl methacrylate, methacrylic acid, and acrylic acid (reproduced below in order), each of which Tachibana teaches may also be used as the monomer that allows cross-linking (¶¶ 69-70):

    PNG
    media_image3.png
    176
    122
    media_image3.png
    Greyscale
      
    PNG
    media_image4.png
    176
    136
    media_image4.png
    Greyscale
      
    PNG
    media_image5.png
    96
    122
    media_image5.png
    Greyscale

Note that R01 can be a methyl group thereby making the first two monomers the methacrylates and the third monomer methacrylic acid.  In addition, R01 can be a hydrogen atom thereby making the third monomer, also, acrylic acid.  

Other actual examples related to the claimed copolymers follow:

    PNG
    media_image6.png
    238
    355
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    230
    376
    media_image7.png
    Greyscale

(See paragraphs [0174] and [0175].)
Examples of fluorine-containing monomers, other than the currently-canceled 1,1,1,3,3,3-hexafluoroisopropyl methacrylate, for use in the copolymer include both currently claimed options, i.e., 3,5-bis(trifluoromethyl)styrene (reproduced below from ¶ 64 at pp. 6-7):

    PNG
    media_image8.png
    153
    172
    media_image8.png
    Greyscale

and the claimed formula shown in claim 29 (reproduced below from ¶ 68 at pp. 13-14):

    PNG
    media_image9.png
    281
    125
    media_image9.png
    Greyscale

wherein x=7, i.e. 1H,1H,2H,2H-perfluorodecyl methacrylate.
Based on the produced, example, two-component copolymers, A1, A2, and A3, above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make a copolymer including any of the three claimed fluorine-containing monomers polymerized with any one of the five cross-linking monomers above, i.e. methacrylic acid, acrylic acid, 2-hydroxyethyl methacrylate, and hydroxypropyl methacrylate, because Tachibana explicitly suggests making a polymer, specifically polymer (A), from any one of the recurring units (1)-(4) (Tachibana: ¶¶ 24, 46) that include specific examples of the claimed fluorine containing polymers (Tachibana: ¶¶ 64, 68) “preferably” copolymerized with repeating units “which undergo a crosslinking reaction with heat or acid”, which explicitly include the claimed monomers, 2-hydroxyethyl methacrylate, hydroxypropyl methacrylate, methacrylic acid, and acrylic acid (Tachibana: ¶¶ 69-70). 
This is all of the features of claim 29.

With regard to claim 33, Tachibana further discloses that the copolymers are produced in a solvent, specifically PGMEA, i.e. “propylene glycol monomethyl ether acetate” or MEK, i.e. “methyl ethyl ketone” (¶¶ 45, 173, 174, 175).

V. Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Although Tachibana discloses the specifically claimed fluorine-containing monomer, i.e. 1H,1H,2H,2H-perfluorodecyl methacrylate, Tachibana does not disclose a copolymer including 1H,1H,2H,2H-perfluorodecyl methacrylate with one of the two monomers, the prior art does not reasonably teach or suggest --in the context of the claim-- the specific two copolymers 2-(methacryloyloxy)ethyl acetoacetate or 3-[(4-ethenylphenyl)methoxy]-benzaldehyde.

VI. Response to Arguments
Applicant’s arguments filed 07/21/2022 have been fully considered but are not fully persuasive. 
The rejection of claims 29 and 33 over Allen is withdrawn as moot given the current claim amendments.
 With regard to the rejection of claims 29 and 33 as obvious over Tachibana, Applicant argues that there is no “apparent reason” to arrive at the claimed invention (Remarks: pp. 8-10).  Examiner respectfully disagrees for the reasons maintained in the rejection above and because the “apparent reason” is that Tachibana explicitly suggests making a polymer, specifically polymer (A), from any one of the recurring units (1)-(4) (Tachibana: ¶¶ 24, 46) that include specific examples of the claimed fluorine containing polymers (Tachibana: ¶¶ 64, 68) “preferably” copolymerized with repeating units “which undergo a crosslinking reaction with heat or acid” which explicitly include the claimed monomers, 2-hydroxyethyl methacrylate, hydroxypropyl methacrylate, methacrylic acid, and acrylic acid (Tachibana: ¶¶ 69-70).  In addition, Tachibana teaches example copolymers including units very similar to the ones claimed (supra). Thus, one having ordinary skill in the art has the “apparent reason” to make the copolymers because Tachibana explicitly suggests making copolymers from among the monomers indicated above in the rejection. 
Based on the foregoing, Applicant’s arguments are not found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814